Pro curiam.

Independent of Neave’s letter, he perhaps could not be admitted. But taking both papers together, it appears, that he was considered merely as an agent of his father, and that the contract was made with him in ttyat capacity; and therefore he is a competent witness. The"jury will judge of his credibility.
Messrs. Hamilton and Woods, pro quer.
Messrs. Duncan, 0. Smith, and Walker, pro def.
On tlio examination of one Thomas Donnelly, as a witness for the defendant, it was urged, that ho should give no testimony of what had passed between the Neaves5 and him, when the lessor of the plaintiff was not present.

Per curiam.

Any expressions of the Neaves before their sale to the lessor of the plaintiff, i¡| evidence against them, and all subsequent claimants under them, because they evince the acts of their mind and what particular lands they contemplated selling. But evidence of their declarations of what passed between them and Steward, cannot bo received to establish facts to operate against the plaintiff.
On the examination of John Cannon, Esq. a witness for the plaintiff he was asked, what was the usage of the Noave3 as to giving the first offers of their lands for sale, to the actual settlers on them ? and what had passed between the Neaves and him, subsequent to both sales, and relative thereto ? These questions were objected to.
And per curiam.
The case is widely different between persons settling on vacant lands of the proprietaries formerly, and lands the titles whereof are vested in individuals. In the former instance, we know it to have been the uniform practice* of the land office, to give the preference to actual improvers ; but no such system has prevailed as to private landed property, nor will a trespass on such lands give a shadow of claim. Yet if instructions could be proved from the principles holding large property to their agents, and these instructions generally made known, that settlers should have the pre-emption of such lands, it would have considerable weight.
It is clear law, that no vendor can, by subsequent declarations, invalidate or impeach his own act; and therefore any expressions of Messrs. Neaves derogating from their receipt or deed, cannot be given in evidence. But the witness is at full liberty to prove any independent facts, or the words of either plaintiff or defendant tending to show a suppressio veri, aut allegatio falsi on either side, which would warrant the interposition of a court of equity, or prevent a specific execution of the agreement. Yet every concealment will not invalidate a contract. Where a man ought to know a particular fact, the other party is under no obligation to give him information thereof. 2 Bro. Cha. Rep. 420. 3 Burr. 1910.
The plaintiff suffered a nonsuit.